Citation Nr: 0706994	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-28 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vertebrobasilar 
migraine headaches.

2.  Entitlement to service connection for arthritis of the 
bilateral hands and fingers.

3.  Entitlement to service connection for arthritis of the 
bilateral wrists.

4.  Entitlement to service connection for arthritis of the 
bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1977 to June 
1992, including service in the Southwest Asia Theater of 
Operations from October 1990 to March 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which denied service connection for vertebrobasilar 
migraines, and arthritis of the bilateral hands, fingers, 
wrists and knees.  

In December 2006, the veteran testified at a personal hearing 
from the VA Medical Center in El Paso, Texas, via video-
conference before the undersigned Acting Veterans Law Judge, 
sitting at the Board.  A transcript of his testimony has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for migraine headaches 
and arthritis of the fingers, hands, wrists and knees.  In 
written correspondence to the RO, and hearing testimony 
provided in December 2006, the veteran asserted that he 
developed the headaches and arthritis during his lengthy 
period of active service, and sought treatment shortly after 
discharge from service.  

The veteran's service medical records reveal that the veteran 
complained of left knee pain in November 1978.  The service 
medical records also reflect that the veteran injured his 
third digit of the left hand when it was smashed in a grinder 
in January 1979.  The veteran was treated in the emergency 
room for a deep abrasion at the tip of the third finger as 
part of the nail was ground off into the nail bed.  The 
veteran's wound was treated with betadine and dressed.  Four 
days later, the veteran sought additional treatment for pain, 
and his was placed on a limited profile for a week.  A July 
1980 treatment report notes the veteran's complaints of pain 
in the left wrist due to a left wrist injury two weeks prior.  
The assessment was strained left wrist.  On the veteran's 
Report of Medical History at discharge in 1992, the veteran 
reported a history of arthritis and swollen joints, and 
frequent/severe headaches.  

The veteran was discharged from service in June 1992, and was 
afforded a VA examination in October 1992.  A diagnosis of 
status post sprain both wrists was noted.  The post-service 
medical records also reveal that the veteran began 
complaining of right-sided headaches shortly after discharge 
from service.  Additionally, the veteran complained of joint 
pain and swelling.  Initially, the veteran thought his 
headaches and joint pain were manifestations of "Gulf War 
Syndrome."  More recently, however, doctors have diagnosed 
migraine headaches.  The veteran also has a diagnosis of 
arthritis of the wrists and knees.  Despite the diagnoses, 
and the veteran's reports of in-service incurrence, the 
record is lacking a medical opinion as to the likely etiology 
of the claimed disabilities.  

The veteran has not been afforded a VA examination to 
determine whether it is at least as likely as not that the 
veteran's current migraine headaches and/or arthritis of the 
fingers, hands, wrists and knees were incurred in or 
aggravated by service.  

Given the veteran's assertions, his in-service complaints, 
his lengthy period of service, and the post-service medical 
evidence showing current disability, the veteran should be 
examined to determine the current nature, and likely etiology 
of the migraine headaches and arthritis.  In light of the 
foregoing, a remand is necessary to obtain a medical opinion 
in this case.  

Additionally, the Board notes that additional VA records were 
associated with the claims file in November 2006.  The RO 
thereafter certified the veteran's appeal to the Board 
without first considering the evidence submitted in November 
2006.  In other words, subsequent to the receipt of this 
evidence, the RO did not issue a supplemental statement of 
the case as required under 38 C.F.R. §§ 19.31 and 19.37 
(2006).  That omission must be rectified prior to the Board 
proceeding.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining appropriate authority 
from the veteran, obtain and associate 
with the claims file all pertinent VA 
and/or private medical records, not 
previously secured, pertaining to 
treatment for migraine headaches and 
arthritis of the fingers, hands, wrists 
and knees.  

2.  Schedule the veteran for appropriate 
VA examination(s) to determine the 
current nature, and likely etiology of 
the claimed migraine headaches and 
arthritis of the fingers, hands, wrists, 
and knees.  All indicated x-rays and 
laboratory tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, must be made available to the 
examiner(s) and reviewed in conjunction 
with the examination(s).  It is 
imperative that the examiner opine as to 
the likely etiology of the veteran's 
migraine headaches and arthritis of the 
fingers, hands, wrists, and knees, if 
any.  In this regard, the examiner should 
offer an opinion as to whether the 
veteran's headaches and/or arthritis 
began during service, or was caused by 
any incident or event in service, 
particularly given the veteran's lengthy 
service.  All opinions should be 
accompanied by a complete rationale.  

3.  After completion of #1 and #2 above, 
review the evidence of record in its 
entirety, including, but not limited to 
the additional VA records added to the 
claims file in November 2006, and 
readjudicate the veteran's claims for 
entitlement to service connection for 
vertebrobasilar migraine headaches and 
arthritis of the fingers, hands, wrists, 
and knees, bilaterally.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2005).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




